Citation Nr: 1026593	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-05 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon.


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to April 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.

As support for his claim, the Veteran testified at a hearing at 
the RO in April 2010 before the undersigned Veterans Law Judge of 
the Board, also commonly referred to as a Travel Board hearing.

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Before addressing this claim on its underlying merits, the Board 
finds that additional development of the evidence is required.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure due process and that there is a complete 
record upon which to decide the Veteran's claim so he is afforded 
every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

First, the Board sees the Veteran has not received all of the 
notice required by the Veterans Claims Assistance Act (VCAA).  
Specifically, he has not been provided notice concerning the 
downstream disability rating and effective date elements of his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).



Secondly, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that, in order to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of 
Appeals for the Federal Circuit has adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  This 
holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not noted at 
entry but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the claimant 
to show that the condition increased in severity during service.

If a pre-existing disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for that 
disability, but he may bring a claim for service-connected 
aggravation of that disability.  In that case, § 1153 applies and 
the burden falls on him, not VA, to establish aggravation.  
Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).



The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat Veteran to establish an increase in 
disability).

If an increase is shown, the presumption of aggravation may be 
rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Evidence of a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military service, 
as evidence of whether a pre-existing condition was aggravated by 
military service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence.")  It is an "onerous" evidentiary standard, requiring 
that the preexistence of a condition and the no-aggravation 
result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 
131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Independent medical evidence is needed to support a finding that 
the pre-existing disorder increased in severity in service beyond 
its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

The presumption of aggravation applies where there was a 
worsening of the disability in service, regardless of whether the 
degree of worsening was enough to warrant compensation.  Browder 
v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

The Court has held on multiple occasions that lay statements by a 
Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, e.g., 
Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history 
provided by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what 
a physician may or may not have diagnosed is insufficient to 
support a conclusion that a disability preexisted service); 
Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical 
evidence is needed to establish the presence of a pre-existing 
condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) 
(the mere transcription of medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional.)

Importantly, only such conditions as are recorded in examination 
reports are considered as "noted."  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  The 
disorder need not be symptomatic, but only noted on entrance.  
Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).

During his recent April 2010 hearing, the Veteran testified that 
he has received several psychiatric diagnoses dating back to his 
military service, including schizophrenia, schizotypal 
personality disorder and brief psychotic reaction.  The scope of 
a mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet App 1 (2009).

None of these disorders, however, were mentioned or documented 
(i.e., "noted") in the report of the Veteran's military 
entrance examination in September 1967.

Once in service, however, there are reports of several instances 
relating to his mental incapacity.  He maintained during his 
April 2010 hearing that he had what amounted to a mental or 
nervous breakdown during service because, when he entered 
service, he was under the mistaken impression that he would never 
have to serve in combat, his preferred choice since he had a 
peaceful nature and disposition, only to learn once in service 
that he would have to because he had a critical 
military occupational specialty (MOS).  He had intended to only 
serve as a cook or perhaps mechanic.  He further claimed that the 
only nightmares and such he had experienced prior to service were 
regarding race riots going on at the time and things of that 
sort, again, because he and his family were advocates of peace 
and nonviolence.

A July 2006 VA compensation examiner who was asked to 
specifically address the issue of whether there was aggravation 
during service of a pre-existing psychiatric disorder (such as a 
schizotypal personality disorder), stated the Veteran's medical 
discharge indicated "that his condition existed prior to 
enlistment (although this is on somewhat shaky grounds)."  This 
examiner went on to state that there is "at least suggestive 
evidence that the [Veteran] had a personality problem 
prior to enlistment."

Because of this equivocality, there is not the required clear and 
unmistakable evidence the Veteran had a pre-existing psychiatric 
disorder.  Cotant, 17 Vet. App. at 131, citing Laposky, 4 Vet. 
App. at 334.  This includes a personality disorder, which, if he 
did, generally could not be service connected as a matter of 
express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  The 
only exception is if there is disability resulting from a mental 
disorder that is superimposed upon the personality disorder.  Id; 
see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Monroe v. 
Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 
240 (1995); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 
(July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).

During his military entrance examination, the Veteran reported 
past instances of sleepwalking, frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive worry, 
and nervous trouble, among other things.  Lay statements like 
this are considered competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. Brown, 
Vet. App. 398, 403 (1995).  But as already explained, the Court 
has held on multiple occasions that mere lay statements by a 
Veteran concerning a pre-existing condition, alone, 
are insufficient to rebut the presumption of soundness.  See e.g. 
Gahman v. West, 13 Vet. App. 148, 150 (1999), Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238 
(1994); see also LeShore v. Brown, 8 Vet. App. 406 (1995).

In essence, then, there is no clear and unmistakable evidence 
that an acquired psychiatric disorder existed before he began 
serving in the military.  Thus, he is still presumed mentally 
sound at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).

When no pre-existing condition is noted upon entry into service, 
if the government fails to rebut the presumption of soundness 
under 38 U.S.C.A. § 1111 by clear and unmistakable evidence that 
the Veteran's disability was both pre-existing and not aggravated 
by service, then his claim is one of service connection by direct 
incurrence.  Wagner at 1096; see also VAOPGCPREC 3-2003.  
Therefore, a service connection analysis by way of direct (or 
presumptive) incurrence of an 
in-service injury or disease must follow since VA has failed to 
rebut the presumption of soundness for the reasons mentioned.  
Id.

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus, i.e., etiological 
link between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

VA must provide the Veteran a medical examination for a medical 
nexus opinion when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability; but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding this claim at issue, a VA medical examination and 
opinion are needed to determine the exact diagnosis or diagnoses 
of any acquired psychiatric disorder(s) and whether any diagnosis 
is attributable to the Veteran's military service.  Id.  See also 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

As already alluded to, at the conclusion of a July 2006 VA 
compensation examination, the Veteran received an Axis I 
diagnosis of brief psychotic disorder, with marked stressor, 
treated and resolved in 1969.  Also diagnosed on Axis I 
was nicotine dependence, continuous.  The Axis II diagnosis was 
schizotypal personality disorder, severe.  This examiner 
indicated the Veteran had psychosocial and environmental 
problems, and that his original stressors were military service 
and fear of Vietnam combat.  His stressors at the time of that VA 
examination included lack of social support system, unemployment, 
and poverty.  But in other comments, this evaluating psychiatrist 
stated the Veteran's life is compatible "with a diagnosis of 
schizotypal personality disorder, although this is somewhat 
arguable, as opposed to a diagnosis of schizophrenia, residual 
type."  A more recent October 2008 VA compensation examination 
also resulted in an Axis I diagnosis of brief psychotic reaction, 
in remission, and an Axis II diagnosis of schizotypal personality 
disorder, severe.  But the evaluating VA psychologist did not 
expound or comment further on the etiology of these diagnoses in 
terms of whether they are attributable to the Veteran's military 
service (at least partly) or, instead, the result of other 
unrelated factors.

Additional comment concerning this is critically necessary since 
the claims file shows evidence of in-service incurrence of a 
relevant disease or injury, specifically, a psychotic episode 
resulting in hospitalization in March 1969.  The July 2006 and 
October 2008 VA examiners seem to agree that the treatment the 
Veteran received during service - including during that 
hospitalization, for what they termed was a "brief" psychotic 
reaction was sufficient to "resolve" the condition, perhaps 
even by the time of his discharge, such that it has been and is 
now still in "remission".  This in turn suggest he does not 
have any "chronic" resulting or residual disability, and 
service connection is only granted for chronic (meaning 
permanent) disability, not for disability that instead is merely 
acute and transitory.  38 C.F.R. § 3.303(a) and (b).

But the Veteran's service treatment and personnel records also 
show he requested a mental health consultation but never had it 
because he was absent without leave (AWOL).  And of equal or even 
greater significance, during his military separation examination 
in March 1969 he received a diagnosis of severe schizophrenic 
reaction, acute undifferentiated type.  So questions remain as to 
whether, even assuming he had schizotypal personality disorder 
prior to service, he now has additional disability resulting from 
a mental disorder that is superimposed upon the personality 
disorder - such as could result from aggravation of the pre-
existing personality disorder during or as a result of his 
military service (and, in particular, from his fear of going to 
Vietnam for combat).  38 C.F.R. § 4.127.  See also Winn v. Brown, 
8 Vet. App. 510 (1996)

So additional medical comment is needed to assist in making this 
important determination.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Send the Veteran VCAA notice concerning the 
downstream disability rating and effective date 
elements of his claim in accordance with 
Dingess/Hartman, supra.

2.  Schedule the Veteran for another VA 
compensation examination for an opinion 
concerning the likelihood (very likely, as 
likely as not, or unlikely) he has disability 
resulting from a mental disorder that is 
"superimposed" upon his schizotypal 
personality disorder - such as could result 
from aggravation of the personality disorder 
during or as a result of his military service 
(and, in particular, from his fear of going to 
Vietnam for combat).

The term as likely as not (50 percent or 
greater probability) does not mean merely 
within the realm of medical possibility, rather 
that the weight of medical evidence both for 
and against a conclusion such as causation is 
so evenly divided that it is as medically sound 
to find in favor of that conclusion as it is to 
find against it.

To facilitate making this important 
determination, it is imperative the designated 
examiner review the claims file for the 
pertinent medical and other history, including 
the Veteran's service treatment and personnel 
records, a complete copy of this remand, and 
the reports of the prior VA compensation 
examinations in July 2006 and October 2008.



The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the record.

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.  
		
3.  Then readjudicate the claim in light of 
the additional evidence.  If the claim is 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and give 
them time to submit additional evidence 
and/or argument in response before 
returning the file to the Board for further 
appellate consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


